          Case 1:17-cv-09554-AKH Document 335 Filed 07/10/20 Page 1 of 1



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
                                                                :
 LOUISETTE GEISS, et al.,                                       :
                                                                :   ORDER REGULATING
                                         Plaintiffs,            :   PROCEEDINGS
              v.                                                :
                                                                :   17 Cv. 9554 (AKH)
 THE WEINSTEIN COMPANY HOLDINGS LLC, :
 et al.,                                                        :
                                                                :
                                          Defendants.           :
                                                                :
 -------------------------------------------------------------- X
ALVIN K. HELLERSTEIN, U.S.D.J.:

                 The preliminary approval hearing scheduled for July 14, 2020 at 10:00 a.m. will

be held telephonically via the following call-in number:

                 Call-in number: 888-363-4749

                 Access code: 7518680

To ensure that the hearing proceeds smoothly and to avoid disruption, the Court directs those

calling in, when not invited to speak on the record, to mute their telephones. Not later than July

13, 2020 at 12:00 p.m., the parties shall jointly submit to the court (via the email address

HellersteinNYSDChambers@nysd.uscourts.gov) a list of all counsel expected to appear on the

record at the telephonic hearing. In that correspondence, counsel shall specify the phone

numbers from which they expect to call in to the hearing.

                 SO ORDERED.

Dated:           July 10, 2020                                /s/ Alvin K. Hellerstein
                 New York, New York                         ALVIN K. HELLERSTEIN
                                                            United States District Judge
